Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.


Response to Arguments
In response to communication filed on 06/16/2022, applicant amends claims 1, 9, and 17.  The following claims, 1-20 are presented for examination.   

Applicant’s arguments, see Pages 8-10, filed 06/16/2022, with respect to the rejection(s) of Claim(s) 1-3, 5, 7-11, 13, 15-20 under 35 USC 102 (a)(1) and Claims 4, 6, 12, 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference, Ray et al. (US2020/0076792 A1, file date 08/30/2018).  Examiner withdraws Harrison (US2020/0195776 A1).


Upon further consideration, a new ground of rejection of claims 1-20 is set forth below.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 7-10, and 15-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ray et al. (US2020/0076792 A1, file date 08/30/2018).

Claims 1, 9, 17:
With respect to claims 1, 9, 17, Ray et al. discloses a method/system for mutual authentication of communications/A computer program product for mutual authentication of communications  (The isolation execution module 124 interacts with the sign-on module 118 using a mutual authentication process by verifying a provided public key certificate or digital certificate (e.g., X.509 Public Key Infrastructure (PM) certificate) so that both parties are assured of the others' identity, 0024) (Figures 2A, 2B), the computer program product comprising a computer readable storage medium having program instructions embodied therewith (The storage devices 312 may be computer-readable medium, 0043), the program instructions executable by a device to cause the device to/ comprising:
a memory with program instructions stored thereon; and a processor in communication with the memory (memory 314, 338, Figure 3), wherein the program instructions are
executable by the processor to cause the system to:
detecting, at a consumer device, an incoming communication (An end user initially signs-on to the directory service 104 through the directory sign-on component 112 using a directory userid and/or password 204 (block 202). The end user may be part of an organization or enterprise having an account with the directory service 104 where the account maybe shared with other end users in the same organization, 0028) (Figure 2A, 202);
displaying, on the consumer device, a verification interface; receiving, from the consumer device, a first valid verification via the verification interface (The sign-on module 118 receives the sign-on request and verifies it (block 206) and provides the user's directory service home web page 208 to the end user's browser 110 which is displayed to the end user (block 210), 0029) (the end user may request access to a web-based resource, such as a web application, thereby prompting a sign-on to the web application (block 212). The end users' directory service userid and the URL of the web application 214 is submitted to the sign-on module 118 (block 212), The sign-on request is received and verified by the sign-on module 118 (block 216), 0030) (Figure 2A, 208, 214, 216);
in response to receiving the first valid verification, presenting, to an enterprise device, a challenge interface; receiving, from the enterprise device, a second valid verification via the challenge interface; (the directory sign-on component 112 sends an HTTP request 254 to the website of the web application (block 252) which is received by the website which returns a sign-on web page 258 to the directory sign-on component 112 (block 256), The directory sign-on component 112 sets the browser cookie in the end user's browser (block 260), 0039) (Figure 2B, 252, 254, 256, 260);
in response to receiving the second valid verification, presenting, to both the consumer device and the enterprise device, a verification credential (The directory sign-on component 112 sets the browser cookie in the end user's browser (block 260), The directory sign-on component 112 sends a HTTP request 264 with the cookie to the website (block 262) which is received by the website 116, 0039); and
based on the second valid verification, establishing, between the consumer device and the enterprise device, a new connection for the incoming communication (In response to the HTTP request 264, the website 116 returns a signed-on web page 268 to the directory sign-on component 112 (block 266). The directory sign-on component 112 then instructs the browser 110 to refresh its display with the signed-on web page (block 270) and the end user is signed into the web application (block 272), 0039) (Figure 2B, 272).

Claims 2, 10, 18:
With respect to claims 2, 10, 18, Ray et al. discloses wherein the first valid verification includes an authentic biometric measurement of a user of the consumer device, wherein the biometric measurement confirms the identity of the user of the consumer device (he sign-on process may be initiated by a browser that signs-on or logs-in to a web-based resource using a set of credentials (e.g., user name, password, fingerprint scan, retina scan, voice print, etc.), 0001).

Claims 7, 15, 19:
With respect to claims 7, 15, 19, Ray et al. discloses wherein the first and second valid verifications are executed via an out-of-band line of communication (the network 306 may employ a variety of wired and/or wireless communication protocols and/or technologies. Various generations of different communication protocols and/or technologies that may be employed by a network may include, without limitation, Wideband Code Division Multiple Access (W-CDMA), ultra Wide Band (UWB), 0047).

Claims 8, 16, 20:
With respect to claims 8, 16, 20, Ray et al. discloses wherein the first and second valid verifications include keys derived from unique identifiers of the consumer device and the enterprise device, respectively (the credential vault 120 and the sign-on module 118 authenticate each other by verifying a provided public key certificate or digital certificate (e.g., X.509 Public Key Infrastructure (PM) certificate) so that both parties are assured of the others' identity, The digital certificate enables a secure encrypted channel for communications between the sign-on module 118 and the credential vault 120 and provides a private/public key pair for each party to use, 0021) (The sign-on module 118 decrypts the encrypted credentials with its own private key, 0022).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US2020/0076792 A1, file date 08/30/2018) in view of Sawant et al. (US10110738 B1, patent date 10/23/2018).

Claims 3, 11:
With respect to claims 3, 11, Ray et al. discloses the limitations of claims 1, 9, as addressed. 

Ray et al. does not disclose wherein an invalid verification is received via the verification interface, the method further comprising:
determining a security criterion has been met; and in response to determining the security criterion has been met, adding an identifier for the consumer device to a lockout list as claimed. 

However, Sawant et al. teaches a security service provider may have gathered a database of sample voice calls and classified the calls (e.g., as legitimate or illegitimate; as non-fraudulent or fraudulent, etc.) (Column 9, lines 24-27), wherein an invalid verification is received via the verification interface, the method further comprising: determining a security criterion has been met; and in response to determining the security criterion has been met, adding an identifier for the consumer device to a lockout list (a whitelist (e.g., a list of known legitimate callers, a contact list, etc.), blacklist, (Column 10, lines 3-4).

Ray et al. and Sawant et al. are analogous art because they are from the same field of endeavor of authenticating calls.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Sawant et al. in Ray et al. for wherein an invalid verification is received via the verification interface, the method further comprising: determining a security criterion has been met; and in response to determining the security criterion has been met, adding an identifier for the consumer device to a lockout list as claimed for purposes of enhancing the mutual authentication process of Ray et al. by not having incoming calls based on whitelists may prevent telephone users from receiving legitimate--and sometimes important and expected--calls. (see Sawant et al. Column 1, lines 19-24)

Claims 5, 13:
With respect to claims 5, 13, Ray et al. discloses the limitations of claims 1, 9, as addressed. 

Ray et al. does not disclose wherein an invalid verification is received via the challenge interface, the method further comprising:
determining a security criterion has been met; and in response to determining the security criterion has been met, adding an identifier for the enterprise device to a lockout list as claimed. 

However, Sawant et al. teaches a security service provider may have gathered a database of sample voice calls and classified the calls (e.g., as legitimate or illegitimate; as non-fraudulent or fraudulent, etc.) (Column 9, lines 24-27), wherein an invalid verification is received via the challenge interface, the method further comprising:
determining a security criterion has been met; and in response to determining the security criterion has been met, adding an identifier for the enterprise device to a lockout list (a whitelist (e.g., a list of known legitimate callers, a contact list, etc.), blacklist, (Column 10, lines 3-4).

Ray et al. and Sawant et al. are analogous art because they are from the same field of endeavor of authenticating calls.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Sawant et al. in Ray et al. for wherein an invalid verification is received via the challenge interface, the method further comprising:
determining a security criterion has been met; and in response to determining the security criterion has been met, adding an identifier for the enterprise device to a lockout list as claimed for purposes of enhancing the mutual authentication process of Ray et al. by not having incoming calls based on whitelists may prevent telephone users from receiving legitimate--and sometimes important and expected--calls. (see Sawant et al. Column 1, lines 19-24)

Claims 4, 12:
With respect to claims 4, 12, the combination of Ray et al. and Sawant et al. discloses the limitations of claims 3, 11, as addressed. 

Sawant et al. teaches a security service provider may have gathered a database of sample voice calls and classified the calls (e.g., as legitimate or illegitimate; as non-fraudulent or fraudulent, etc.) (Column 9, lines 24-27), a whitelist (e.g., a list of known legitimate callers, a contact list, etc.), blacklist, (Column 10, lines 3-4), further comprising: determining the identifier was erroneously added to the lockout list; and in response to determining the identifier was erroneously added, removing the identifier from the lockout list (performing module 110 may receive, from a user of the computing system who received the incoming voice call, a legitimacy classification of the incoming voice call and further train the neural network based on the legitimacy classification, performing module 110 may alert the user that the incoming voice call is potentially illegitimate, during the voice call and/or after the voice call, provide one or more input elements to allow the user to indicate whether the voice call was legitimate, Performing module 110 may use the input provided by the user to classify the voice call and further train the neural network based on the classifier, Column 11, line 66- Column 12, line 20).

Ray et al. and Sawant et al. are analogous art because they are from the same field of endeavor of authenticating calls.

The motivation for combining Ray et al. and Sawant et al. is recited in claims 3, 11.

Claims 6, 14:
With respect to claims 6, 14, the combination of Ray et al. and Harrison discloses the limitations of claims 5, 13, as addressed. 

Sawant et al. teaches a security service provider may have gathered a database of sample voice calls and classified the calls (e.g., as legitimate or illegitimate; as non-fraudulent or fraudulent, etc.) (Column 9, lines 24-27), a whitelist (e.g., a list of known legitimate callers, a contact list, etc.), blacklist, (Column 10, lines 3-4), further comprising: determining the identifier was erroneously added to the lockout list; and in response to determining the identifier was erroneously added, removing the identifier from the lockout list (performing module 110 may receive, from a user of the computing system who received the incoming voice call, a legitimacy classification of the incoming voice call and further train the neural network based on the legitimacy classification, performing module 110 may alert the user that the incoming voice call is potentially illegitimate, during the voice call and/or after the voice call, provide one or more input elements to allow the user to indicate whether the voice call was legitimate, Performing module 110 may use the input provided by the user to classify the voice call and further train the neural network based on the classifier, Column 11, line 66- Column 12, line 20).

Ray et al. and Sawant et al. are analogous art because they are from the same field of endeavor of authenticating calls.

The motivation for combining Ray et al. and Sawant et al. is recited in claims 3, 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (See PTO Form 892).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm., every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/           Examiner, Art Unit 2433                                                                                                                                                                                             

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433